We are of opinion that the petitioner’s proof did not overcome the presumptive value of the property as shown by the assessment roll. On the particular facts of the case, however, we deem petitioner entitled to credit for the cost of maintenance and operation. Order unanimously modified by fixing the rent of the premises at $7,783.67 per annum from August 3, 1945, and, as so modified, affirmed, with costs and disbursements to appellant. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ. ’